Exhibit 10.9

SPIRIT REALTY CAPITAL, INC. AND SPIRIT REALTY, L.P.

2012 INCENTIVE AWARD PLAN

STOCK PAYMENT AWARD GRANT NOTICE

Spirit Realty Capital, Inc., a Maryland corporation, (the “Company”), pursuant
to the Spirit Realty Capital, Inc. and Spirit Realty, L.P. 2012 Incentive Award
Plan, as amended from time to time (the “Plan”), hereby grants to the individual
listed below (the “Participant”), in consideration of the mutual agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the number of shares of the
Company’s Common Stock set forth below (the “Shares”). This Stock Payment award
is subject to all of the terms and conditions as set forth herein and in the
Stock Payment Award Agreement attached hereto as Exhibit A (the “Stock Payment
Agreement”) and the Plan, each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Stock Payment Award Grant Notice (the “Grant
Notice”) and the Stock Payment Agreement.

Participant:

Grant Date:

Total Number of Shares of Common Stock:

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Stock Payment
Agreement and this Grant Notice. The Participant has reviewed the Stock Payment
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Stock Payment
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice and/or the
Stock Payment Agreement. In addition, by signing below, the Participant also
agrees that the Company or any Affiliate, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.2 of the Stock Payment
Agreement by (i) withholding shares of Common Stock otherwise issuable to the
Participant, (ii) instructing a broker on the Participant’s behalf to sell
shares of Common Stock otherwise issuable to the Participant and remit the
proceeds of such sale to the Company, or (iii) using any other method permitted
by Section 2.2 of the Stock Payment Agreement or the Plan. If the Participant is
married, his or her spouse has signed the Consent of Spouse attached to this
Grant Notice as Exhibit B.

 

SPIRIT REALTY CAPITAL, INC.:

   

PARTICIPANT:

By:

 

 

   

By:

 

 

Print Name:

 

 

   

Print Name:

 

 

Title:

 

 

     

Address:

 

16767 North Perimeter Drive

   

Address:

 

 

 

Suite 210

     

 

 

Scottsdale, Arizona 85260

     

 

 

1



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK PAYMENT AWARD GRANT NOTICE

STOCK PAYMENT AWARD AGREEMENT

Pursuant to the Stock Payment Award Grant Notice (the “Grant Notice”) to which
this Stock Payment Award Agreement (the “Agreement”) is attached, Spirit Realty
Capital, Inc., a Maryland corporation (the “Company”) has granted to the
Participant the number of shares of Common Stock (the “Shares”) under the Spirit
Realty Capital, Inc. and Spirit Realty, L.P. 2012 Incentive Award Plan, as
amended from time to time (the “Plan”), as set forth in the Grant Notice.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan and the Grant Notice.

ARTICLE I.

GENERAL

1.1 Incorporation of Terms of Plan. The Award (as defined below) is subject to
the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.

AWARD OF COMMON STOCK

2.1 Award of Common Stock.

(a) Award. Pursuant to the Grant Notice and upon the terms and conditions set
forth in the Plan and this Agreement, effective as of the Grant Date set forth
in the Grant Notice, the Company has granted to the Participant an award of
Common Stock (the “Award”) under the Plan in consideration of the Participant’s
past and/or continued employment with or service to the Company or its
Affiliates, and for other good and valuable consideration which the
Administrator has determined exceeds the aggregate par value of the Common Stock
subject to the Award as of the Grant Date. The number of Shares subject to the
Award is set forth in the Grant Notice. The Participant is an Employee, Director
or Consultant of the Company or one of its Affiliates.

(b) Book Entry Form; Certificates. At the sole discretion of the Administrator,
the Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent; or (ii) certificated form.

2.2 Tax Withholding. The Company or its Affiliates shall be entitled to require
a cash payment (or to elect, or permit the Participant to elect, such other form
of payment determined in accordance with Section 11.2 of the Plan) by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to the grant of the Award. In satisfaction of the
foregoing requirement with respect to the grant of the Award, unless otherwise
determined by the Company, the Company or its Affiliates shall withhold Shares
otherwise issuable under the Award having a fair market value equal to the sums
required to be withheld by federal, state and/or local tax law. The number of
Shares which shall be so withheld in order to satisfy such federal, state and/or
local withholding tax liabilities shall be limited to the number of shares which
have a fair market value on the date of withholding equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state and/or local tax purposes that are applicable to such
supplemental taxable income. Notwithstanding any other

 

A-1



--------------------------------------------------------------------------------

provision of this Agreement (including without limitation Section 2.1(b)
hereof), the Company shall not be obligated to deliver any new certificate
representing Shares to the Participant or the Participant’s legal representative
or to enter any such Shares in book entry form unless and until the Participant
or the Participant’s legal representative, as applicable, shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of the Participant resulting from the grant or
vesting of the Award or the issuance of Shares hereunder.

2.3 Conditions to Delivery of Shares. Subject to Section 2.1 above, the Shares
deliverable under this Award may be either previously authorized but unissued
Shares, treasury Shares or Shares purchased on the open market. Such Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Shares under this Award prior to fulfillment of the
conditions set forth in Section 11.4 of the Plan.

Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code. In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
Applicable Law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such Shares will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).

2.4 Ownership Limits. To ensure compliance with the Common Stock Ownership
Limit, the Aggregate Stock Ownership Limit (each as defined in the Company’s
charter, as amended from time to time), any other provision of Section 6.2.1(a)
of the Company’s charter, and/or Applicable Law and for other proper purposes,
the Company may issue appropriate “stop transfer” and other instructions to its
transfer agent with respect to the Shares.

2.5 Consideration to the Company. In consideration of the grant of the Award
pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Affiliate.

ARTICLE III.

OTHER PROVISIONS

3.1 Rights as Stockholder. Except as otherwise provided herein, upon the Grant
Date, the Participant shall have all the rights of a stockholder of the Company
with respect to the Shares, subject to Sections 2.2 and 2.3 above, including,
without limitation, voting rights and rights to receive any cash or stock
dividends, in respect of the Shares subject to the Award and deliverable
hereunder.

3.2 Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

3.3 Governing Law. The laws of the State of Arizona shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.4 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and

 

A-2



--------------------------------------------------------------------------------

the Exchange Act, and any and all Applicable Law. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Award is
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

3.5 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.

3.6 Notices. Any notice to be given under the terms of this Agreement shall be
addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Participant shall
be addressed to the Participant at the Participant’s last address reflected on
the Company’s records. Any notice shall be deemed duly given when sent via email
or when sent by reputable overnight courier or by certified mail (return receipt
requested) through the United States Postal Service.

3.7 Successors and Assigns. The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates. This Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.

3.8 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

3.9 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Affiliates and the Participant with respect to the subject matter
hereof.

3.10 Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Shares issuable hereunder.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

TO STOCK PAYMENT AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                     , spouse of                     , have read and approve
the Stock Payment Award Grant Notice (the “Grant Notice”) to which this Consent
of Spouse is attached and the Stock Payment Award Agreement (the “Agreement”)
attached to the Grant Notice. In consideration of issuing to my spouse the
shares of the common stock of Spirit Realty Capital, Inc. set forth in the Grant
Notice, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of Spirit Realty Capital, Inc. issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

 

Dated:

 

 

   

 

     

Signature of Spouse

 

B-1